Citation Nr: 0905084	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  05-39 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for heart murmur.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to 
November 1965.  He had additional service in the Tennessee 
Air National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDINGS OF FACT

A clear preponderance of the competent evidence is against a 
finding that the Veteran's heart murmur had its onset, 
increased in severity or is otherwise related to the 
Veteran's period of military service.


CONCLUSION OF LAW

Heart murmur was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in August 2003 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeal for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Veteran submitted private 
treatment records of the Memphis Heart Clinic, dated in 
September 2002, Dr. F.C., dated February 2002 to August 2003; 
Methodist Hospitals of Memphis, dated in July 1998; The 
Neurology Clinic, dated in June 1998; The Sutherland Clinic, 
dated July 1998 to August 1998; Dr. R.Y., dated in July 1998; 
and Baptist Memorial Hospital (including records of Dr. G.N.) 
dated in February 1972.

The Board acknowledges that, to date, the Veteran has not 
been afforded a VA medical examination regarding his claim of 
entitlement to service connection for heart murmur.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran is currently diagnosed with heart 
murmur and his service treatment records reveal a diagnosis 
of heart murmur.  However, the medical evidence and the 
Veteran indicate that the heart murmur existed prior to 
service and there is no evidence in service that his heart 
murmur permanently increased in severity.  In fact, there is 
no record of any treatment for heart murmur in service and 
rather only a notation of diagnosis.  In addition, the 
Veteran's treatment records from his National Guard service 
indicate that the Veteran's heart murmur did not increase in 
severity and the Veteran was found to be physically fit to 
serve in the National Guard on more than one occasion not 
withstanding his diagnosis of heart murmur.  As such, there 
is no evidence associating the Veteran's heart murmur with 
the Veteran's active service and the Board, therefore, finds 
in unnecessary to afford the Veteran a VA medical 
examination.

Neither the appellant nor his or her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II. Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

A Veteran is afforded a presumption of sound condition upon 
entry into service, except for any defects noted at the time 
of entry examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  That presumption can be rebutted by clear and 
unmistakable evidence that a disability existed prior to 
service and was not aggravated by service.  See Monroe v. 
Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 
Vet. App. 320, 322 (1991); 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Clear and unmistakable evidence (obvious and 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation 
concerning service connection.  38 C.F.R. §§ 3.303(c), 4.9, 
4.127; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996), 
and cases cited therein.

VA's General Counsel, however, has held that service 
connection can be granted for congenital abnormalities which 
are aggravated by service.  See VAOPGCPREC 82-90 (July 18, 
1990) [a disease considered by medical authorities to be of 
familial (or hereditary) origin by its very nature preexist 
claimants' military service; however, service connection for 
congenital, developmental or familial diseases could be 
granted if manifestations of the disease in service 
constituted aggravation of the condition].

Where a Veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and cardiovascular-renal disease or a brain thrombosis 
becomes manifest to a degree of at least 10 percent within 
one year from the date of termination of service, such 
diseases shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such a disorder during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the Veteran.

The Veteran seeks entitlement to service connection for heart 
murmur.  His service treatment records reveal that the 
Veteran was diagnosed with a systolic murmur grade II/VI at 
apex, functional, upon examination at separation from 
service.  The service treatment records reveal that the 
Veteran indicated that his mother told him he was "born with 
it."  Subsequent to the Veteran's separation from active 
service, he served in the Tennessee Air National Guard.  The 
Veteran's service treatment records from his period of 
service in the Tennessee Air National Guard reveal diagnoses 
of heart murmur but no treatment for the condition.  He was 
found, on a number of occasions to be physically fit for duty 
notwithstanding the diagnosed heart murmur.

Post-service medical records reveal that in February 1972 the 
Veteran was privately examined for heart murmur.  The Veteran 
indicated, at that time, that the heart murmur had been 
present since birth.  After examination, the Veteran was 
diagnosed with congenital heart disease and ventricular 
septal defect.  In June 1998 the Veteran complained of a 
period of amnesia and it was noted that he had a history of 
heart murmur and possible intracardiac septal foramen.  The 
Veteran underwent a private cardiac catheterization in July 
1998.  The catheterization revealed normal right heart 
pressures, normal cardiac output, small angiographic 
ventricular septal defect, normal left ventricular systolic 
function, and no significant coronary artery disease.  A 
private echocardiogram performed in July 1998 revealed a 
membranous VSD within a small membranous septal aneurysm and 
normal right heart size with no evidence of significant 
pulmonary hypertension.  Subsequently, a private treatment 
note, dated in August 1998 indicated that the Veteran was 
cleared to return to work without any restrictions.

The Veteran had a private exercise gated myocardial perfusion 
study in September 2002.  The test revealed that he had an 
ejection fraction above 60 percent, good and uniform left 
ventricular systolic function, and stress images did not show 
any significant evidence for reversible defect when compared 
with rest images.

In a February 2003 private echocardiograph report the Veteran 
was noted to have mild left atrial enlargement, normal left 
ventricular systolic function with an ejection fraction of 60 
percent, no focal left ventricular wall motion abnormalities, 
mild septal thickening, normal left ventricular diastolic 
function, mild mitral and trace tricuspid regurgitation with 
trace pulmonary insufficiency, no signs of pulmonary 
hypertension, normal inferior vena cava in size consistent 
with normal central venous pressures, and no pericardial 
effusion.

In light of the evidence, the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for heart murmur.  The Veteran is 
currently diagnosed with heart murmur.  His service treatment 
records reveal that he was diagnosed with heart murmur upon 
separation from active duty.  The Veteran does not dispute 
that he has had a heart murmur since he was a child and his 
private physician, in a note dated in February 1972, 
indicated that the Veteran had a congenital heart condition.  
The Veteran's service treatment records do not reveal any 
treatment for heart murmur and in the years following active 
service, while the Veteran served in the Tennessee Air 
National Guard, he was consistently cleared for continued 
guard service with the indication that his heart murmur did 
not impact on his ability to carry out his National Guard 
duties.  As such, the Board finds that the preponderance of 
the evidence reveals that his heart murmur is a congenital 
condition which was not aggravated by his active service.  As 
such, the Veteran's claim of entitlement to service 
connection for heart murmur must be denied.

In addition, the Board notes that the Veteran's heart murmur 
is solely a laboratory finding demonstrated by examinations 
such as an echocardiograph and, therefore, it is not in and 
of itself, a disability.  See 61 Fed. Reg. 20,440, 20,445 
(May 7, 1996).  The Court has held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability, 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).  As such, the Veteran's claim of 
entitlement to service connection for heart murmur must be 
denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for heart murmur, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for heart murmur is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


